In this case .there was judgment for the plaintiff. Before the judgment was signed the defendant filed a motion for new trial on the ground of newly discovered evidence and set up fully what the evidence was and gave the name of the witness by whom it could prove said newly discovered facts.
The evidence, we think, is relevant and important.
Defendant supported his application for new trail by proper affidavit.
We think the judge erred in refusing the new trial.
The affidavit in support of the application for new trial brings the defendant within the articles of the Code of Practice which provides for such relief.
Code of Practice, 560, 561.
Stone vs. Rose, 2 La. Ann. 225.
Robinson vs. Howell, 22 La. Ann. 524.
It is therefore ordered that the judgment be set aside and that this case be remanded for a new trial.
It is further ordered that the appellee pay the costs of this appeal.